internal_revenue_service department of the treasury washington d c number release date index nos telephone number refer reply to cc fip plr-114860-00 date date person to contact legend trust company a company b year a b c d e f dear this ruling responds to a letter dated date as well as subsequent correspondence submitted on behalf of trust requesting several rulings under sec_301 sec_305 sec_561 sec_562 and sec_857 of the internal_revenue_code facts trust is a domestic_corporation that has elected to be taxed as a real_estate_investment_trust reit trust regularly distributes its earnings_and_profits as required under sec_857 of the code trust stock has been publicly traded since year trust owns a percent of the nonvoting and b percent of the voting_stock of two corporations company a and company b_trust company a and company b are all involved in the acquisition financing development management and leasing of real_estate properties plr-114860-00 trust intends to make a special dividend special dividend its shareholders may elect to receive it in cash stock or a combination of cash and stock specifically a shareholder may elect one of the following three options a b c c percent cash c percent trust common_stock or d percent cash the cash percentage and e percent trust common_stock trust may elect to use a different cash percentage but anticipates that the range will be f to d percent if a shareholder does not make an election trust has the right to make the distribution to the shareholder under option c the default election trust may change the default election to option a or option b shareholders who elect to receive stock will be allocated a number of shares with a value equal to the amount of cash the shareholder would have received if the shareholder had elected an all-cash distribution the cash allocation amount this allocation will occur on the valuation_date which is a few days prior to the distribution date because the value of a share of trust stock may change between the valuation_date and the distribution date the value of the stock actually distributed to the trust shareholders may not equal the cash allocation amount furthermore trust will limit the total amount of cash it will distribute to the shareholders to the cash percentage multiplied by the total value of the cash and trust common_stock to be distributed as a special dividend maximum cash distribution given this limitation an adjustment may be made to the amount of cash distributed to shareholders who elect option a if an adjustment is made then the class of shareholders who elect option a will receive cash equal to the maximum cash distribution less the amount of cash distributed to shareholders electing option c the option a cash in this case the option a cash will be distributed pro_rata to the shareholders electing option a with these shareholders receiving the balance of their dividend in trust common_stock law and analysis sec_857 of the code provides in part that the provisions of part ii of subchapter_m of chapter except sec_856 and sec_857 shall not apply to a reit for a tax_year unless the deduction for dividends_paid during the year as defined in sec_561 but determined without regard to capital plr-114860-00 gains dividends equals or exceeds percent of its real_estate_investment_trust_taxable_income sec_857 of the code provides that in determining real_estate_investment_trust_taxable_income the taxable_income of the reit will be adjusted by among other things the deduction for dividends_paid as defined in sec_561 computed without regard to that portion of such deduction that is attributable to the net_income_from_foreclosure_property sec_561 of the code provides in part that the deduction for dividends_paid shall be the sum of the dividends_paid during the taxable_year and the consent dividends for the taxable_year determined under sec_565 sec_1_561-2 of the income_tax regulations provides that a dividend will be considered paid when it is received by the shareholder sec_562 of the code provides that the term dividend shall except as otherwise provided in that section include only dividends described in sec_316 relating to the definition of dividends for purposes of corporate_distributions sec_562 of the code provides that the amount of any distribution shall not be considered as a dividend for purposes of computing the dividends_paid deduction unless such distribution is pro_rata with no preference to any share of stock as compared with other shares of the same class and with no preference to one class of stock as compared to another class except to the extent that the former is entitled without reference to waivers of their rights by shareholders to such preference sec_1_562-2 of the regulations provides in part that a corporation will not be entitled to a deduction for dividends_paid with respect to any distribution upon a class of stock if there is distributed to any shareholder of such class in proportion to the number of shares held by him more or less than his pro_rata part of the distribution as compared with the distribution made to any other shareholder of the same class nor will a corporation be entitled to a deduction for dividends_paid in the case of any distribution upon a class of stock if there is distributed upon such class of stock more or less than the amount to which it is entitled plr-114860-00 compared with any other class of stock a preference exists if any rights to preference inherent in any class of stock are violated the disallowance where any preference in fact exists extends to the entire amount of the distribution and not merely to a part of such distribution sec_301 of the code generally provides that a distribution_of_property made to a shareholder shall be treated in the manner provided in sec_301 sec_301 provides that in the case of a distribution to which sec_301 applies that portion of the distribution that is a dividend as defined in sec_316 shall be included in gross_income the term dividend is defined in sec_316 as any distribution_of_property made by a corporation to its shareholders out of current or accumulated_earnings_and_profits the term dividend used in sec_561 and sec_562 refers generally to dividends described in sec_316 revrul_64_292 1964_2_cb_182 holds that a nontaxable stock_dividend made by a reit does not qualify for the dividends_paid deduction under sec_857 because the dividend does not qualify as a distribution_of_property for purposes of sec_316 revrul_78_375 1978_2_cb_130 concerns the treatment of shareholders who participate in a dividend_reinvestment_plan drip that offers a dividend reinvestment component an optional purchase component the revenue_ruling provides that under either component a participant is treated as having a distribution to which sec_301 applies by reason of sec_305 revrul_83_117 1983_2_cb_98 concerns whether dividend distributions made by a reit would qualify for the dividends_paid deduction both situations considered by the revenue_ruling involve reits that established a drip under which shareholders may elect to have cash dividends on their common_stock that would otherwise be distributed to them reinvested in the reit’s common_stock under the first plan situation stock acquired by shareholders under the drip is priced pincite percent of its fair_market_value on the distribution date the percent discount approximates the costs that the reit would otherwise incur in issuing new shares under the second plan situation the stock is acquired at a price less than percent of its fair_market_value on the distribution date plr-114860-00 in situation revrul_83_117 holds that the reit is entitled to a dividends_paid deduction for the amount of any distribution made in either cash or discounted stock the plan treats the shareholders impartially by giving them an equal opportunity to reinvest moreover the plan’s discount is relatively small resulting in relatively minor differences in the amounts received by shareholders of the same class in situation of revrul_83_117 the plan’s discount is no longer relatively minor causing more than relatively minor differences in the amounts received by shareholders of the same class accordingly revrul_83_117 holds that the dividend in situation is preferential and the reit is not entitled to a dividends_paid deduction in trust’s case the special dividend is treated as a taxable_stock_dividend under sec_305 furthermore the special dividend does not involve preferential treatment with respect to shareholders choosing a particular option instead the number of shares distributed will have a value equal to the amount of cash that would otherwise be distributed and will be valued on a date as close to the distribution date as possible unlike the facts of revrul_83_117 there is no discount offered to shareholders that choose to take all or part of the special dividend in stock thus this reinvestment_right is within the minimal discount exception portrayed in situation of revrul_83_117 accordingly the special dividend will qualify for the dividends_paid deduction under sec_561 sec_562 and sec_857 provided trust has sufficient earnings_and_profits holding based upon the information submitted in the ruling_request we rule as follows a shareholder of trust who receives all or part of the special dividend in stock will be treated as having received a distribution to which sec_301 applies through the application of sec_305 and or b sec_1_305-3 see revrul_78_375 c b for purposes of sec_301 the amount of the distribution paid in stock will be equal to the value of the stock on the valuation_date rather than on the date of distribution sec_1_305-1 and sec_1_305-2 example plr-114860-00 we also rule that the special dividend will qualify for the dividends_paid deduction under sec_561 sec_562 and sec_857 provided trust has sufficient earnings_and_profits except as specifically ruled upon above no opinion is expressed or implied regarding the consequences of this transaction under any other provision of the code in particular no opinion is expressed whether trust qualifies as a reit under sec_856 of the code furthermore no opinion is expressed whether trust meets the percent voting_securities requirement of sec_856 through its interests in company a and company b this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that this ruling may not be used or cited as precedent sincerely yours acting associate chief_counsel financial institutions and products by alice m bennett chief branch enclosures copy of this letter copy for sec_6110 purposes
